DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 6, claim 6 recites
receiving, by the processor, second signals that indicate selections, from the population, of a set of first graphical control elements, associated with actions of the first sequence of operations, and directions, with respect to a set of first graphical representations, among the actions associated with the first sequence of operations; and
causing, by the processor in response to receipts of the second signals, a first set of operation tracking screens to be produced, the actions including a first action performed concurrently with a second action, and wherein at least one of the first action and the second action comprises a complex operator that functions on a collection of stages having a specified characteristic that applies to all stages in the collection and the screen areas have a graphical representation of stages being modified to include a graphical representation of a result of the complex operator on the collection of stages in response to a determination of the result

The instant specification discloses:
[0006] In one embodiment, processor 110 can be configured to cause, in response to a receipt of signal 118, operation tracking design screen 120 to be presented 122 on display 114. Figure 2 is one embodiment of an operation tracking design interface. Operation tracking design screen 120 can include, for example, screen area 202 and screen area 204. In one embodiment, screen area 204 can include population 208 of graphical control elements 210 configured to cause, in response to being selected 212, graphical representations 214 to appear 216 in screen area 202.
[0007] With reference to Figures 1 and 2, processor 110 can be configured to receive signals 124 from user device 104. Signals 124 can, for example, indicate selections 212, from population 208, of set 218 of graphical control elements 210. In the example of Figure 2, eight graphical control elements 210 included in population 208 are also included in set 210. For simplicity, only three selections 212 are illustrated. Set 218 of graphical control elements 210 can be associated with actions associated with the first sequence of operations. Second signals 124 can also indicate directions 220, with respect to set 222 of graphical representations 214, among the actions associated with the first sequence of operations. 
[0008] In one embodiment, processor 110 can be configured to cause, in response to receipt of signals 124, a set of operation tracking screens to be produced. At least some of the screen areas can have additional graphic control elements configured to receive information associated with the actions associated with the first sequence of operations. The actions can include, for example, an action performed concurrently with a second action. The additional screen areas can have a graphical representation of stages of the first sequence of operations. The graphical representation of the stages can be of a default sequence of the stages in response to an initiation of the first application to process the first sequence of operations. The graphical representation of the stages can be modified to include a graphical representation of an additional stage in response to a determination of a result of a specific condition being a specific value.
[0026] In various embodiments, more complex operators can be supported to allow more efficient manipulation of the stages. For example, an “Equals” operator can function to replace a collection of stages that are equal to a specified characteristic (e.g., operator type). As another example, an “Add” operator can function to add stages to the end of a collection of stages. The “Add” operator can also function to insert one or more stages at a specified location in the flow of stages.
[0027] Further complex operators can include, for example, a “Subtract” operator that can function to remove an element equal to a specified value (e.g., stage 4), or can function to remove stages a specified function (e.g., all stages that request a phone number), or can function to remove all stages beyond (greater than or less than) as specified value (e.g., all stages greater than 6, all stages less than 8 and greater than 2).
[0028] In one embodiment, a “Remove” operator can function to remove all occurrences of a specified value/function (e.g., all email validation stages) from a collection of stages. In one embodiment, a “Filter” operator can function to create a new collection of stages with only items that match a specified criteria. In one embodiment, a “Map” operator can function to create a new collection of stages where the contents are returned by a mapper (e.g., Collection S Object-> Collection of IDs).
[0029] In one embodiment, a “RemoveAt” operator can function to remove items at a specified location (e.g., remove stage 4, remove stage after authentication). In one embodiment, a “Union” operator can function to remove all items that are not specified (e.g., remove all stages not having an associated email address). In one embodiment, a “Sort” operator can function to sort stages according to a specified criteria.
[0030] In one embodiment, a “MakeUnique” operator can function to make a collection of stages unique according to a specified order. In one embodiment, a “NotContains” operator can be used search for/modify/edit stages that to not contain a specified value. In one embodiment, a “Size” operator can function to determine a size of the current collection of stages. In one embodiment, an “AddAll” operator can function to add a collection of elements/stages at the end of a collection of stages. Additional and/or different
The instant specification appears to describe receiving selections from a population of graphical control elements associated with actions.  The specification further appears to describe that “an action performed concurrently with a second action.”  The specification appears to disclose that complex operators to allow efficient manipulation of stages (replacing stages, adding stages, subtracting stages).  The specification does not disclose what types of actions may be performed concurrently.  The specification does not disclose that actions associated with a sequence of operations comprise complex operators.  The specification further does not disclose that selections from the population of graphical control elements generate actions comprising complex operators.  The specification further does not disclose that concurrent actions comprise a complex operator.  

Regarding claims 19 and 20, claims 19 and 20 contain substantially similar limitations to those found in claim 6.  Consequently, claims 19 and 20 are rejected for the same reasons.  

Regarding claims 7-18, claims 7-18 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on parent claims failing to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 6, claim 6 recites:
receiving, by the processor, second signals that indicate selections, from the population, of a set of first graphical control elements, associated with actions of the first sequence of operations, and directions, with respect to a set of first graphical representations, among the actions associated with the first sequence of operations
It is unclear whether the claim is intended to recite:
	receiving second signals that indicate selections from the population, wherein the selections from the population comprise 1) a set of first graphical control elements… and 2) directions…
	receiving second signals that indicate 1) selections from the population… and 2) directions…
	For the purposes of examination, this limitation is interpreted as:
receiving, by the processor, second signals, wherein the second signals indicate selections, from the population, of a set of first graphical control elements, associated with actions of the first sequence of operations, and wherein the second signals further indicate directions, with respect to a set of first graphical representations, among the actions associated with the first sequence of operations

Claim 6 further recites “actions of the sequence of operations,” “the actions associated with the first sequence of operations,” and “the actions.”  The relationship between these elements is unclear.  For the purposes of examination, these limitations are interpreted as “actions of the sequence of operations,” “actions associated with the first sequence of operations,” and “third actions.”

Claim 6 further recites “the screen areas.”  The claim previously recites a first screen area and a second screen area.  It is unclear as to which of the previously recited screen areas “the screen areas” is intended to refer.  For the purposes of examination, this limitation is interpreted as “third screen areas.”

Regarding claims 19 and 20, claims 19 and 20 contain substantially similar limitations to those found in claim 6.  Consequently, claims 19 and 20 are rejected for the same reasons.  

Regarding claims 7-18, claims 7-18 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending on an indefinite parent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mukkamala et al. (US 20110154287 A1, published 06/23/2011), hereinafter Mukkamala.

Regarding claim 20, Mukkamala teaches the claim comprising:
A system for producing an application to process a sequence of operations, the system comprising: a database; and a processor configured to (Mukkamala Figs. 1-20; abs. systems, methods and computer program products for mobile device application design are described herein; [0022], the device application designer tool employs a code generation pattern for building platform-specific applications based on a data model corresponding to a selected target platform; respective data models for a plurality of mobile device platforms are defined as a respective plurality of extensible markup language (XML) files; a data model corresponding to the data model for the BLACKBERRY/Research in Motion (RIM) platform can include XML code indicating, operational characteristics of the BLACKBERRY/RIM platform, pre-defined application screens for the BLACKBERRY/RIM platform, specific BLACKBERRY devices supported by the BLACKBERRY/RIM; and default input controls for each of the BLACKBERRY devices supported by the BLACKBERRY/RIM platform; [0030], system variables for platforms 164 and mobile devices 160 are stored in data store 130 for use by device application designer 124; [0041], the parent folder is a directory within data store 130 under which generated mobile device application code 126 associated with a mobile application 168 is saved; [0044], a flow design interface in the device application designer is used to create a flow design for custom and pre-defined mobile application screens; an exemplary flow design interface is described below with reference to FIGS. 18 and 19; [0060], the mobile device application 168 being analyzed is sales application 412; [0085], the methods illustrated by the flowchart 300 of FIG. 3 can be implemented in system 2000; the device application designer tool described above can also be implemented in system 2000; the GUI described above with reference to FIGS. 7-19 can be displayed via display interface 20002 on display 2030; [0086], computer system 2000 includes one or more processors, such as processor 2004; [0087], computer system 2000 also includes a main memory 2008, preferably random access memory (RAM), and may also include a secondary memory 2010):
receive a first signal to initiate a production of the application to process the sequence of operations (Mukkamala Figs. 1-20; [0041], the method begins at step 302 when a device application designer tool is invoked; device application designer 124 depicted in FIGS. 1 and 2 is accessed by a developer in step 302; [0042], after the tool is invoked, a user interface for the device application designer is launched and method proceeds to step 304; [0043], in step 304, selections of mobile application 168 screen creation preferences are received from a preferences interface; [0044], in step 306, a flow design interface in the device application designer is used to create a flow design for custom and pre-defined mobile application screens; [0060], the mobile device application 168 being analyzed is sales application 412);
cause, by the processor in response to a receipt of the first signal, an operation tracking design screen to be presented on a first display, wherein the operation tracking design screen includes a first screen area and a second screen area and the first screen area is a canvas graphical user interface, and further wherein the second screen area includes a population of first graphical control elements configured to cause, in response to being selected, first graphical representations to appear in the first screen area (Mukkamala Figs. 1-20; [0044], in step 306, a flow design interface in the device application designer is used to create a flow design for custom and pre-defined mobile application screens; [0044], pre-defined screens can be dragged and dropped from the palette onto a flow design `canvas` within device application designer 124; [0045], in step 308, additional connections are created between screens within mobile application 168; in a flow design page within device application designer 124, a selection of a connection type from a set or palette of connection types is made; in this step, a developer can, using an input device, select a source screen and drag to connect it to a target screen; a UI displays a connection line between screens that are connected in this step; [0060], the mobile device application 168 being analyzed is sales application 412; [0081], FIGS. 18 and 19 depict a flow design interface 1800; FIGS. 18 and 19 are described with continued to the embodiment illustrated in FIG. 16; as illustrated in FIG. 18, palette 1600 of screens can be used to select application screens from a set of default, stock screens 1610, and custom screens 1820; pre-defined stock screens 1610 can be dragged and dropped from palette 1600 onto flow design `canvas` 1840 within flow design interface 1800; flow design interface 1800 can be used to visually design the flow for application 168; [0082], additional connections 1810 can be created between screens 1610 and 1820 within mobile application 168 using flow design interface 1800; a selection of a connection type from a set or palette of connection types is received from flow design interface 1800; In flow design interface 1800, a developer can, using an input device (not shown), select a source screen 1820 and drag to connect it to a target screen 1820 via a connection 1810);
receive, by the processor, second signals that indicate selections, from the population, of a set of first graphical control elements, the set of first graphical control elements being associated with actions associated with the first sequence of operations, and directions, with respect to a set of first graphical representations, among the actions associated with the first sequence of operations (Mukkamala Figs. 1-20; [0044], pre-defined screens can be dragged and dropped from the palette onto a flow design `canvas` within device application designer 124; in a UI in device application designer 124, a developer can add controls and actions to the screens of mobile application 168; [0045], in step 308, additional connections are created between screens within mobile application 168; in a flow design page within device application designer 124, a selection of a connection type from a set or palette of connection types is made; in this step, a developer can, using an input device, select a source screen and drag to connect it to a target screen; connections between screens created in step 306 will not work until they are used in an action attached to a menu, button, or until another control is selected; a UI displays a connection line between screens that are connected in this step; [0047], in step 312, controls and their corresponding control events are added to the application screens added in step 306; a screen design palette is used to add controls to mobile device application screens; a menu, button, or other controls for the connections between screens are selected; [0081], FIGS. 18 and 19 depict a flow design interface 1800; FIGS. 18 and 19 are described with continued to the embodiment illustrated in FIG. 16; as illustrated in FIG. 18, palette 1600 of screens can be used to select application screens from a set of default, stock screens 1610, and custom screens 1820; pre-defined stock screens 1610 can be dragged and dropped from palette 1600 onto flow design `canvas` 1840 within flow design interface 1800; flow design interface 1800 can be used to visually design the flow for application 168; [0082], additional connections 1810 can be created between screens 1610 and 1820 within mobile application 168 using flow design interface 1800; a selection of a connection type from a set or palette of connection types is received from flow design interface 1800; a developer can, using an input device (not shown), select a source screen 1820 and drag to connect it to a target screen 1820 via a connection 1810; [0083], connections 1810 between screens created in flow design interface 1800 will not work until they are used in an action attached to a menu, button, or another control is selected); 
and cause, by the processor in response to receipts of the second signals, a first set of operation tracking screens to be produced (Mukkamala Figs. 1-20; [0071], throughout FIGS. 7-19, displays are shown with various icons, command regions, buttons, menus, links, and data entry fields, which are used to initiate action, invoke routines, launch displays, enter data, view data, or invoke other functionality; the initiated actions include, but are not limited to selecting platforms, selecting devices, selecting device orientation, completing generation wizard 114, and designing screens; [0081], FIGS. 18 and 19 depict a flow design interface 1800; FIGS. 18 and 19 are described with continued to the embodiment illustrated in FIG. 16; as illustrated in FIG. 18, palette 1600 of screens can be used to select application screens from a set of default, stock screens 1610, and custom screens 1820; pre-defined stock screens 1610 can be dragged and dropped from palette 1600 onto flow design `canvas` 1840 within flow design interface 1800; flow design interface 1800 can be used to visually design the flow for application 168; [0053], in step 318, a mobile device application 168 is generated; in this step, generation wizard 114 generates mobile application code 126 based upon the selections made in steps 302-312; [0056], in step 324, the generated mobile device application 168 is ready to be deployed to a mobile device 160) 
the actions including a first action performed concurrently with a second action, and wherein at least one of the first action and the second action comprises a complex operator that functions on a collection of stages based on a specified characteristic associated with the complex operator and the screen areas have a graphical representation of stages of the stages being modified to include a graphical representation of a result of the complex operator on the collection of stages in response to a determination of the result (Mukkamala Figs. 1-20; [0044], pre-defined screens can be dragged and dropped from the palette onto a flow design `canvas` within device application designer 124; in a UI in device application designer 124, a developer can add controls and actions to the screens of mobile application 168; [0045], in step 308, additional connections are created between screens within mobile application 168; in a flow design page within device application designer 124, a selection of a connection type from a set or palette of connection types is made; in this step, a developer can, using an input device, select a source screen and drag to connect it to a target screen; connections between screens created in step 306 will not work until they are used in an action attached to a menu, button, or until another control is selected; a UI displays a connection line between screens that are connected in this step; [0047], in step 312, controls and their corresponding control events are added to the application screens added in step 306; a screen design palette is used to add controls to mobile device application screens; a menu, button, or other controls for the connections between screens are selected; control events, or event hooks include, but are not limited to, those shown in Table 1; onload - Event is called in response to loading the control is loaded; in, in an email/PIM mobile application, an inbox button may be edited to show the button as an envelope icon with a number indicating the number of unread mail before the button is displayed; onClick - Event is called in response to detecting that a control has been acted upon; this may be used for showing tool tip (i.e., interactive, context-aware help), or expanding a table cell/row to show additional information for the cell/row (i.e., to show additional contact information when a user navigates to a contact record in an address book); onValueChange - event is called in response to detected a value change of an input control; this could be handy for linked parameters in that the values of a control change based on the selected value of another control; onSelectionChange - Event called when a selection of a table or list detail is detected; this event can be used for enabling or disabling menu items, activating phone actions, etc; onOrientationChange - Event code is called in response to detecting an orientation change of the mobile device (i.e., landscape versus portrait, horizontal versus vertical); may trigger a redraw of the mobile application screen/UI; onDraw - event called when the control or container is called to paint the object; [0081], FIGS. 18 and 19 depict a flow design interface 1800; FIGS. 18 and 19 are described with continued to the embodiment illustrated in FIG. 16; as illustrated in FIG. 18, palette 1600 of screens can be used to select application screens from a set of default, stock screens 1610, and custom screens 1820; pre-defined stock screens 1610 can be dragged and dropped from palette 1600 onto flow design `canvas` 1840 within flow design interface 1800; flow design interface 1800 can be used to visually design the flow for application 168; [0082], additional connections 1810 can be created between screens 1610 and 1820 within mobile application 168 using flow design interface 1800; a selection of a connection type from a set or palette of connection types is received from flow design interface 1800; a developer can, using an input device (not shown), select a source screen 1820 and drag to connect it to a target screen 1820 via a connection 1810; [0083], as shown in FIG. 18, screen sets 1850 comprising collections of custom screens 1820 can be grouped together in flow design interface 1800; flow design interface 1800 allows a designer to toggle between hiding details of connections 1810 to other screens 1820 within a screen set 1850 by collapsing screen views to icons and expanding screen views to show both the screens 1820 and connections 1810 to other screens 1820 within the screen set 1850; a developer can collapse a screen set 1850 into something like a folder figure that hides the detail, or expand it to show all screens 1820 and connections 1810 within a screen set 1850; connections 1810 between screens created in flow design interface 1800 will not work until they are used in an action attached to a menu, button, or another control is selected)

Regarding claims 6 and 19, claims 6 and 19 contain substantially similar limitations to those found in claim 20, the only difference being wherein at least one of the first action and the second action comprises a complex operator that functions on a collection of stages having a specified characteristic that applies to all stages in the collection and the screen areas have a graphical representation of stages being modified to include a graphical representation of a result of the complex operator on the collection of stages in response to a determination of the result (Mukkamala Figs. 1-20; [0044], pre-defined screens can be dragged and dropped from the palette onto a flow design `canvas` within device application designer 124; in a UI in device application designer 124, a developer can add controls and actions to the screens of mobile application 168; [0045], in step 308, additional connections are created between screens within mobile application 168; in a flow design page within device application designer 124, a selection of a connection type from a set or palette of connection types is made; in this step, a developer can, using an input device, select a source screen and drag to connect it to a target screen; connections between screens created in step 306 will not work until they are used in an action attached to a menu, button, or until another control is selected; a UI displays a connection line between screens that are connected in this step; [0047], in step 312, controls and their corresponding control events are added to the application screens added in step 306; a screen design palette is used to add controls to mobile device application screens; a menu, button, or other controls for the connections between screens are selected; control events, or event hooks include, but are not limited to, those shown in Table 1; onload - Event is called in response to loading the control is loaded; in, in an email/PIM mobile application, an inbox button may be edited to show the button as an envelope icon with a number indicating the number of unread mail before the button is displayed; onClick - Event is called in response to detecting that a control has been acted upon; this may be used for showing tool tip (i.e., interactive, context-aware help), or expanding a table cell/row to show additional information for the cell/row (i.e., to show additional contact information when a user navigates to a contact record in an address book); onValueChange - event is called in response to detected a value change of an input control; this could be handy for linked parameters in that the values of a control change based on the selected value of another control; onSelectionChange - Event called when a selection of a table or list detail is detected; this event can be used for enabling or disabling menu items, activating phone actions, etc; onOrientationChange - Event code is called in response to detecting an orientation change of the mobile device (i.e., landscape versus portrait, horizontal versus vertical); may trigger a redraw of the mobile application screen/UI; onDraw - event called when the control or container is called to paint the object; [0081], FIGS. 18 and 19 depict a flow design interface 1800; FIGS. 18 and 19 are described with continued to the embodiment illustrated in FIG. 16; as illustrated in FIG. 18, palette 1600 of screens can be used to select application screens from a set of default, stock screens 1610, and custom screens 1820; pre-defined stock screens 1610 can be dragged and dropped from palette 1600 onto flow design `canvas` 1840 within flow design interface 1800; flow design interface 1800 can be used to visually design the flow for application 168; [0082], additional connections 1810 can be created between screens 1610 and 1820 within mobile application 168 using flow design interface 1800; a selection of a connection type from a set or palette of connection types is received from flow design interface 1800; a developer can, using an input device (not shown), select a source screen 1820 and drag to connect it to a target screen 1820 via a connection 1810; [0083], as shown in FIG. 18, screen sets 1850 comprising collections of custom screens 1820 can be grouped together in flow design interface 1800; flow design interface 1800 allows a designer to toggle between hiding details of connections 1810 to other screens 1820 within a screen set 1850 by collapsing screen views to icons and expanding screen views to show both the screens 1820 and connections 1810 to other screens 1820 within the screen set 1850; a developer can collapse a screen set 1850 into something like a folder figure that hides the detail, or expand it to show all screens 1820 and connections 1810 within a screen set 1850; connections 1810 between screens created in flow design interface 1800 will not work until they are used in an action attached to a menu, button, or another control is selected).  Consequently, claims 6 and 19 are rejected for the same reasons.

Regarding claim 7, Mukkamala teaches all the limitations of claim 6, further comprising:
the second signals include first second signals and second second signals, the first second signals indicate the selections of the set of first graphical control elements, the second second signals indicate the directions, with respect to the set of first graphical representations, among the actions associated with the first sequence of operations, and the causing the operation tracking screens to be produced comprises: causing, by the processor in response to receipts of the first second signals, a set of the first graphical representations, associated with the set of first graphical control elements, to appear in the first screen area, and causing, by the processor in response to receipts of the second second signals, a set of second graphical representations to appear in the first screen area, wherein the set of second graphical representations indicate the directions, with respect to the set of first graphical representations, among the actions associated with the first sequence of operations (Mukkamala Figs. 1-20; [0044], pre-defined screens can be dragged and dropped from the palette onto a flow design `canvas` within device application designer 124; in a UI in device application designer 124, a developer can add controls and actions to the screens of mobile application 168; [0045], in step 308, additional connections are created between screens within mobile application 168; in a flow design page within device application designer 124, a selection of a connection type from a set or palette of connection types is made; in this step, a developer can, using an input device, select a source screen and drag to connect it to a target screen; connections between screens created in step 306 will not work until they are used in an action attached to a menu, button, or until another control is selected; a UI displays a connection line between screens that are connected in this step; [0047], in step 312, controls and their corresponding control events are added to the application screens added in step 306; a screen design palette is used to add controls to mobile device application screens; a menu, button, or other controls for the connections between screens are selected; [0081], FIGS. 18 and 19 depict a flow design interface 1800; FIGS. 18 and 19 are described with continued to the embodiment illustrated in FIG. 16; as illustrated in FIG. 18, palette 1600 of screens can be used to select application screens from a set of default, stock screens 1610, and custom screens 1820; pre-defined stock screens 1610 can be dragged and dropped from palette 1600 onto flow design `canvas` 1840 within flow design interface 1800; flow design interface 1800 can be used to visually design the flow for application 168; [0082], additional connections 1810 can be created between screens 1610 and 1820 within mobile application 168 using flow design interface 1800; a selection of a connection type from a set or palette of connection types is received from flow design interface 1800; a developer can, using an input device (not shown), select a source screen 1820 and drag to connect it to a target screen 1820 via a connection 1810; [0083], as shown in FIG. 18, screen sets 1850 comprising collections of custom screens 1820 can be grouped together in flow design interface 1800; connections 1810 between screens created in flow design interface 1800 will not work until they are used in an action attached to a menu, button, or another control is selected)

Regarding claim 8, Mukkamala teaches all the limitations of claim 7, further comprising:
wherein the causing the set of second graphical representations to appear in the first screen area comprises: causing a graphical representation, of the set of second graphical representations, to appear in the first screen area at a location of a first graphical representation of the set of first graphical representations; and causing a pointing device gesture to occur to move the graphical representation to appear in the first screen area at a location of a second graphical representation of the set of first graphical representations (Mukkamala Figs. 1-20; [0044], pre-defined screens can be dragged and dropped from the palette onto a flow design `canvas` within device application designer 124; in a UI in device application designer 124, a developer can add controls and actions to the screens of mobile application 168; [0045], in step 308, additional connections are created between screens within mobile application 168; in a flow design page within device application designer 124, a selection of a connection type from a set or palette of connection types is made; in this step, a developer can, using an input device, select a source screen and drag to connect it to a target screen; connections between screens created in step 306 will not work until they are used in an action attached to a menu, button, or until another control is selected; a UI displays a connection line between screens that are connected in this step; [0047], in step 312, controls and their corresponding control events are added to the application screens added in step 306; a screen design palette is used to add controls to mobile device application screens; a menu, button, or other controls for the connections between screens are selected; [0081], FIGS. 18 and 19 depict a flow design interface 1800; FIGS. 18 and 19 are described with continued to the embodiment illustrated in FIG. 16; as illustrated in FIG. 18, palette 1600 of screens can be used to select application screens from a set of default, stock screens 1610, and custom screens 1820; pre-defined stock screens 1610 can be dragged and dropped from palette 1600 onto flow design `canvas` 1840 within flow design interface 1800; flow design interface 1800 can be used to visually design the flow for application 168; [0082], additional connections 1810 can be created between screens 1610 and 1820 within mobile application 168 using flow design interface 1800; a selection of a connection type from a set or palette of connection types is received from flow design interface 1800; a developer can, using an input device (not shown), select a source screen 1820 and drag to connect it to a target screen 1820 via a connection 1810; [0083], a developer can collapse a screen set 1850 into something like a folder figure that hides the detail; connections 1810 between screens created in flow design interface 1800 will not work until they are used in an action attached to a menu, button, or another control is selected)

Regarding claim 9, Mukkamala teaches all the limitations of claim 7, further comprising:
wherein the actions associated with the first sequence of operations further include: third actions causing the stages of the first sequence of operations to be defined; fourth actions causing the operation tracking screens to be presented on a second display; and a fifth action being determining the result of the specific condition (Mukkamala Figs. 1-20; [0043], in step 304, selections of mobile application 168 screen creation preferences are received from a preferences interface; [0044], pre-defined screens can be dragged and dropped from the palette onto a flow design `canvas` within device application designer 124; in a UI in device application designer 124, a developer can add controls and actions to the screens of mobile application 168; [0045], in step 308, additional connections are created between screens within mobile application 168; in a flow design page within device application designer 124, a selection of a connection type from a set or palette of connection types is made; in this step, a developer can, using an input device, select a source screen and drag to connect it to a target screen; connections between screens created in step 306 will not work until they are used in an action attached to a menu, button, or until another control is selected; a UI displays a connection line between screens that are connected in this step; [0047], in step 312, controls and their corresponding control events are added to the application screens added in step 306; a screen design palette is used to add controls to mobile device application screens; a menu, button, or other controls for the connections between screens are selected; [0080], in interface 1700, a properties page 1710 can be used to set properties for a newly-created screen within mobile device application 168; [0081], FIGS. 18 and 19 depict a flow design interface 1800; FIGS. 18 and 19 are described with continued to the embodiment illustrated in FIG. 16; as illustrated in FIG. 18, palette 1600 of screens can be used to select application screens from a set of default, stock screens 1610, and custom screens 1820; pre-defined stock screens 1610 can be dragged and dropped from palette 1600 onto flow design `canvas` 1840 within flow design interface 1800; flow design interface 1800 can be used to visually design the flow for application 168; [0082], additional connections 1810 can be created between screens 1610 and 1820 within mobile application 168 using flow design interface 1800; a selection of a connection type from a set or palette of connection types is received from flow design interface 1800; a developer can, using an input device (not shown), select a source screen 1820 and drag to connect it to a target screen 1820 via a connection 1810; [0083], connections 1810 between screens created in flow design interface 1800 will not work until they are used in an action attached to a menu, button, or another control is selected)

Regarding claim 10, Mukkamala teaches all the limitations of claim 9, further comprising:
wherein the second display and the first display comprise a single display device (Mukkamala Figs. 1-20; [0044], in step 306, a flow design interface in the device application designer is used to create a flow design for custom and pre-defined mobile application screens; [0044], pre-defined screens can be dragged and dropped from the palette onto a flow design `canvas` within device application designer 124; [0045], in step 308, additional connections are created between screens within mobile application 168; in a flow design page within device application designer 124, a selection of a connection type from a set or palette of connection types is made; in this step, a developer can, using an input device, select a source screen and drag to connect it to a target screen; a UI displays a connection line between screens that are connected in this step; [0081], FIGS. 18 and 19 depict a flow design interface 1800; FIGS. 18 and 19 are described with continued to the embodiment illustrated in FIG. 16; as illustrated in FIG. 18, palette 1600 of screens can be used to select application screens from a set of default, stock screens 1610, and custom screens 1820; pre-defined stock screens 1610 can be dragged and dropped from palette 1600 onto flow design `canvas` 1840 within flow design interface 1800; flow design interface 1800 can be used to visually design the flow for application 168; [0082], additional connections 1810 can be created between screens 1610 and 1820 within mobile application 168 using flow design interface 1800; a selection of a connection type from a set or palette of connection types is received from flow design interface 1800; In flow design interface 1800, a developer can, using an input device (not shown), select a source screen 1820 and drag to connect it to a target screen 1820 via a connection 1810; [0085], the device application designer tool described above can also be implemented in system 2000; the GUI described above with reference to FIGS. 7-19 can be displayed via display interface 20002 on display 2030)

Regarding claim 11, Mukkamala teaches all the limitations of claim 6, further comprising:
wherein the second signals: indicate first selections of a first type of the first graphical control elements, the first type being associated with an action to change a value of a specific variable, the specific variable referenceable by another action, select the specific variable to be a stage, the stage being of the first sequence of operations, set the value to be a name of the stage, indicate second selections of a second type of the first graphical control elements, the second type being associated with an action to present an operation tracking screen, indicate a third selection of a third type of the first graphical control elements, the third type being associated with an action to determine a result of a condition, and set the condition to be the specific condition (Mukkamala Figs. 1-20; [0044], pre-defined screens can be dragged and dropped from the palette onto a flow design `canvas` within device application designer 124; in a UI in device application designer 124, a developer can add controls and actions to the screens of mobile application 168; [0045], in step 308, additional connections are created between screens within mobile application 168; in a flow design page within device application designer 124, a selection of a connection type from a set or palette of connection types is made; in this step, a developer can, using an input device, select a source screen and drag to connect it to a target screen; connections between screens created in step 306 will not work until they are used in an action attached to a menu, button, or until another control is selected; a UI displays a connection line between screens that are connected in this step; [0047], in step 312, controls and their corresponding control events are added to the application screens added in step 306; a screen design palette is used to add controls to mobile device application screens; a menu, button, or other controls for the connections between screens are selected; control events, or event hooks include, but are not limited to, those shown in Table 1; onClick - Event is called in response to detecting that a control has been acted upon; this may be used for showing tool tip (i.e., interactive, context-aware help), or expanding a table cell/row to show additional information for the cell/row (i.e., to show additional contact information when a user navigates to a contact record in an address book); onValueChange - event is called in response to detected a value change of an input control; this could be handy for linked parameters in that the values of a control change based on the selected value of another control; onSelectionChange - Event called when a selection of a table or list detail is detected; this event can be used for enabling or disabling menu items, activating phone actions, etc; [0048], control events can be supported in two different levels; for the first level, an "Events" property page may be displayed which allows developers to provide the location and method name of any platform-specific source for the control events for specific platforms 164 for each control added in step 312; [0079-0080] FIG. 17 depicts a create screen class interface 1700; in interface 1700, a properties page 1710 can be used to set properties for a newly-created screen within mobile device application 168; [0081], FIGS. 18 and 19 depict a flow design interface 1800; FIGS. 18 and 19 are described with continued to the embodiment illustrated in FIG. 16; as illustrated in FIG. 18, palette 1600 of screens can be used to select application screens from a set of default, stock screens 1610, and custom screens 1820; pre-defined stock screens 1610 can be dragged and dropped from palette 1600 onto flow design `canvas` 1840 within flow design interface 1800; flow design interface 1800 can be used to visually design the flow for application 168; [0082], additional connections 1810 can be created between screens 1610 and 1820 within mobile application 168 using flow design interface 1800; a selection of a connection type from a set or palette of connection types is received from flow design interface 1800; a developer can, using an input device (not shown), select a source screen 1820 and drag to connect it to a target screen 1820 via a connection 1810; [0083], connections 1810 between screens created in flow design interface 1800 will not work until they are used in an action attached to a menu, button, or another control is selected)

Regarding claim 12, Mukkamala teaches all the limitations of claim 6, further comprising:
wherein the set of first graphical control elements includes a type of the first graphical control elements associated with an action to change a value of a specific variable, the specific variable referenceable by another action (Mukkamala Figs. 1-20; [0044], pre-defined screens can be dragged and dropped from the palette onto a flow design `canvas` within device application designer 124; in a UI in device application designer 124, a developer can add controls and actions to the screens of mobile application 168; [0045], in step 308, additional connections are created between screens within mobile application 168; in a flow design page within device application designer 124, a selection of a connection type from a set or palette of connection types is made; in this step, a developer can, using an input device, select a source screen and drag to connect it to a target screen; connections between screens created in step 306 will not work until they are used in an action attached to a menu, button, or until another control is selected; a UI displays a connection line between screens that are connected in this step; [0047], in step 312, controls and their corresponding control events are added to the application screens added in step 306; a screen design palette is used to add controls to mobile device application screens; a menu, button, or other controls for the connections between screens are selected; control events, or event hooks include, but are not limited to, those shown in Table 1; onClick - Event is called in response to detecting that a control has been acted upon; this may be used for showing tool tip (i.e., interactive, context-aware help), or expanding a table cell/row to show additional information for the cell/row (i.e., to show additional contact information when a user navigates to a contact record in an address book); onValueChange - event is called in response to detected a value change of an input control; this could be handy for linked parameters in that the values of a control change based on the selected value of another control; onSelectionChange - Event called when a selection of a table or list detail is detected; this event can be used for enabling or disabling menu items, activating phone actions, etc; [0081], FIGS. 18 and 19 depict a flow design interface 1800; FIGS. 18 and 19 are described with continued to the embodiment illustrated in FIG. 16; as illustrated in FIG. 18, palette 1600 of screens can be used to select application screens from a set of default, stock screens 1610, and custom screens 1820; pre-defined stock screens 1610 can be dragged and dropped from palette 1600 onto flow design `canvas` 1840 within flow design interface 1800; flow design interface 1800 can be used to visually design the flow for application 168; [0082], additional connections 1810 can be created between screens 1610 and 1820 within mobile application 168 using flow design interface 1800; a selection of a connection type from a set or palette of connection types is received from flow design interface 1800; a developer can, using an input device (not shown), select a source screen 1820 and drag to connect it to a target screen 1820 via a connection 1810; [0083], connections 1810 between screens created in flow design interface 1800 will not work until they are used in an action attached to a menu, button, or another control is selected)

Regarding claim 13, Mukkamala teaches all the limitations of claim 12, further comprising:
wherein the second screen area includes a tab interface, a first tab of the tab interface including the population of first graphical control elements, a second tab of the tab interface including a set of variables, the variables referenceable by other actions, the second signals select, from the set of variables, the specific variable, and the second signals set the value of the specific variable (Mukkamala Figs. 1-20; [0044], pre-defined screens can be dragged and dropped from the palette onto a flow design `canvas` within device application designer 124; in a UI in device application designer 124, a developer can add controls and actions to the screens of mobile application 168; [0045], in step 308, additional connections are created between screens within mobile application 168; in a flow design page within device application designer 124, a selection of a connection type from a set or palette of connection types is made; in this step, a developer can, using an input device, select a source screen and drag to connect it to a target screen; connections between screens created in step 306 will not work until they are used in an action attached to a menu, button, or until another control is selected; a UI displays a connection line between screens that are connected in this step; [0047], in step 312, controls and their corresponding control events are added to the application screens added in step 306; a screen design palette is used to add controls to mobile device application screens; a menu, button, or other controls for the connections between screens are selected; control events, or event hooks include, but are not limited to, those shown in Table 1; onClick - Event is called in response to detecting that a control has been acted upon; this may be used for showing tool tip (i.e., interactive, context-aware help), or expanding a table cell/row to show additional information for the cell/row (i.e., to show additional contact information when a user navigates to a contact record in an address book); onValueChange - event is called in response to detected a value change of an input control; this could be handy for linked parameters in that the values of a control change based on the selected value of another control; onSelectionChange - Event called when a selection of a table or list detail is detected; this event can be used for enabling or disabling menu items, activating phone actions, etc; [0048], control events can be supported in two different levels; for the first level, an "Events" property page may be displayed which allows developers to provide the location and method name of any platform-specific source for the control events for specific platforms 164 for each control added in step 312; [0079-0080], in interface 1700, a properties page 1710 can be used to set properties for a newly-created screen within mobile device application 168; [0081], FIGS. 18 and 19 depict a flow design interface 1800; FIGS. 18 and 19 are described with continued to the embodiment illustrated in FIG. 16; as illustrated in FIG. 18, palette 1600 of screens can be used to select application screens from a set of default, stock screens 1610, and custom screens 1820; pre-defined stock screens 1610 can be dragged and dropped from palette 1600 onto flow design `canvas` 1840 within flow design interface 1800; flow design interface 1800 can be used to visually design the flow for application 168; [0082], additional connections 1810 can be created between screens 1610 and 1820 within mobile application 168 using flow design interface 1800; a selection of a connection type from a set or palette of connection types is received from flow design interface 1800; a developer can, using an input device (not shown), select a source screen 1820 and drag to connect it to a target screen 1820 via a connection 1810; [0083], connections 1810 between screens created in flow design interface 1800 will not work until they are used in an action attached to a menu, button, or another control is selected)

Regarding claim 14, Mukkamala teaches all the limitations of claim 6, further comprising:
wherein the set of first graphical control elements includes a type of the first graphical control elements associated with an action to initiate a second application to process a second sequence of operations (Mukkamala Figs. 1-20; [0044], pre-defined screens can be dragged and dropped from the palette onto a flow design `canvas` within device application designer 124; in a UI in device application designer 124, a developer can add controls and actions to the screens of mobile application 168; [0045], in step 308, additional connections are created between screens within mobile application 168; in a flow design page within device application designer 124, a selection of a connection type from a set or palette of connection types is made; in this step, a developer can, using an input device, select a source screen and drag to connect it to a target screen; connections between screens created in step 306 will not work until they are used in an action attached to a menu, button, or until another control is selected; a UI displays a connection line between screens that are connected in this step; [0047], in step 312, controls and their corresponding control events are added to the application screens added in step 306; a screen design palette is used to add controls to mobile device application screens; a menu, button, or other controls for the connections between screens are selected [0081], FIGS. 18 and 19 depict a flow design interface 1800; FIGS. 18 and 19 are described with continued to the embodiment illustrated in FIG. 16; as illustrated in FIG. 18, palette 1600 of screens can be used to select application screens from a set of default, stock screens 1610, and custom screens 1820; pre-defined stock screens 1610 can be dragged and dropped from palette 1600 onto flow design `canvas` 1840 within flow design interface 1800; flow design interface 1800 can be used to visually design the flow for application 168; [0082], additional connections 1810 can be created between screens 1610 and 1820 within mobile application 168 using flow design interface 1800; a selection of a connection type from a set or palette of connection types is received from flow design interface 1800; a developer can, using an input device (not shown), select a source screen 1820 and drag to connect it to a target screen 1820 via a connection 1810; [0083], as shown in FIG. 18, screen sets 1850 comprising collections of custom screens 1820 can be grouped together in flow design interface 1800; flow design interface 1800 allows a designer to toggle between hiding details of connections 1810 to other screens 1820 within a screen set 1850 by collapsing screen views to icons and expanding screen views to show both the screens 1820 and connections 1810 to other screens 1820 within the screen set 1850; a developer can collapse a screen set 1850 into something like a folder figure that hides the detail, or expand it to show all screens 1820 and connections 1810 within a screen set 1850; connections 1810 between screens created in flow design interface 1800 will not work until they are used in an action attached to a menu, button, or another control is selected)

Regarding claim 15, Mukkamala teaches all the limitations of claim 14, further comprising:
wherein the second sequence of operations is associated with a second set of operation tracking screens (Mukkamala Figs. 1-20; [0044], pre-defined screens can be dragged and dropped from the palette onto a flow design `canvas` within device application designer 124; in a UI in device application designer 124, a developer can add controls and actions to the screens of mobile application 168; [0045], in step 308, additional connections are created between screens within mobile application 168; in a flow design page within device application designer 124, a selection of a connection type from a set or palette of connection types is made; in this step, a developer can, using an input device, select a source screen and drag to connect it to a target screen; connections between screens created in step 306 will not work until they are used in an action attached to a menu, button, or until another control is selected; a UI displays a connection line between screens that are connected in this step; [0047], in step 312, controls and their corresponding control events are added to the application screens added in step 306; a screen design palette is used to add controls to mobile device application screens; a menu, button, or other controls for the connections between screens are selected [0081], FIGS. 18 and 19 depict a flow design interface 1800; FIGS. 18 and 19 are described with continued to the embodiment illustrated in FIG. 16; as illustrated in FIG. 18, palette 1600 of screens can be used to select application screens from a set of default, stock screens 1610, and custom screens 1820; pre-defined stock screens 1610 can be dragged and dropped from palette 1600 onto flow design `canvas` 1840 within flow design interface 1800; flow design interface 1800 can be used to visually design the flow for application 168; [0082], additional connections 1810 can be created between screens 1610 and 1820 within mobile application 168 using flow design interface 1800; a selection of a connection type from a set or palette of connection types is received from flow design interface 1800; a developer can, using an input device (not shown), select a source screen 1820 and drag to connect it to a target screen 1820 via a connection 1810; [0083], as shown in FIG. 18, screen sets 1850 comprising collections of custom screens 1820 can be grouped together in flow design interface 1800; flow design interface 1800 allows a designer to toggle between hiding details of connections 1810 to other screens 1820 within a screen set 1850 by collapsing screen views to icons and expanding screen views to show both the screens 1820 and connections 1810 to other screens 1820 within the screen set 1850; a developer can collapse a screen set 1850 into something like a folder figure that hides the detail, or expand it to show all screens 1820 and connections 1810 within a screen set 1850; connections 1810 between screens created in flow design interface 1800 will not work until they are used in an action attached to a menu, button, or another control is selected)

Regarding claim 16, Mukkamala teaches all the limitations of claim 14, further comprising:
wherein actions associated with the second sequence of operations include an action to interface with database (Mukkamala Figs. 1-20; [0022], the device application designer tool employs a code generation pattern for building platform-specific applications based on a data model corresponding to a selected target platform; respective data models for a plurality of mobile device platforms are defined as a respective plurality of extensible markup language (XML) files; a data model corresponding to the data model for the BLACKBERRY/Research in Motion (RIM) platform can include XML code indicating, operational characteristics of the BLACKBERRY/RIM platform, pre-defined application screens for the BLACKBERRY/RIM platform, specific BLACKBERRY devices supported by the BLACKBERRY/RIM; and default input controls for each of the BLACKBERRY devices supported by the BLACKBERRY/RIM platform; [0030], system variables for platforms 164 and mobile devices 160 are stored in data store 130 for use by device application designer 124; [0044], pre-defined screens can be dragged and dropped from the palette onto a flow design `canvas` within device application designer 124; in a UI in device application designer 124, a developer can add controls and actions to the screens of mobile application 168; [0045], in step 308, additional connections are created between screens within mobile application 168; in a flow design page within device application designer 124, a selection of a connection type from a set or palette of connection types is made; in this step, a developer can, using an input device, select a source screen and drag to connect it to a target screen; connections between screens created in step 306 will not work until they are used in an action attached to a menu, button, or until another control is selected; a UI displays a connection line between screens that are connected in this step; [0047], in step 312, controls and their corresponding control events are added to the application screens added in step 306; a screen design palette is used to add controls to mobile device application screens; a menu, button, or other controls for the connections between screens are selected; control events, or event hooks include, but are not limited to, those shown in Table 1; onload - Event is called in response to loading the control is loaded; in, in an email/PIM mobile application, an inbox button may be edited to show the button as an envelope icon with a number indicating the number of unread mail before the button is displayed; onClick - Event is called in response to detecting that a control has been acted upon; this may be used for showing tool tip (i.e., interactive, context-aware help), or expanding a table cell/row to show additional information for the cell/row (i.e., to show additional contact information when a user navigates to a contact record in an address book); onSelectionChange - Event called when a selection of a table or list detail is detected; this event can be used for enabling or disabling menu items, activating phone actions, etc; [0081], FIGS. 18 and 19 depict a flow design interface 1800; FIGS. 18 and 19 are described with continued to the embodiment illustrated in FIG. 16; as illustrated in FIG. 18, palette 1600 of screens can be used to select application screens from a set of default, stock screens 1610, and custom screens 1820; pre-defined stock screens 1610 can be dragged and dropped from palette 1600 onto flow design `canvas` 1840 within flow design interface 1800; flow design interface 1800 can be used to visually design the flow for application 168; [0082-0083], connections 1810 between screens created in flow design interface 1800 will not work until they are used in an action attached to a menu, button, or another control is selected)

Regarding claim 17, Mukkamala teaches all the limitations of claim 6, further comprising:
wherein the actions associated with the first sequence of operations further include at least one of: an action causing a value to be read from the database, an action causing a value to be written to the database, an action causing a record to be created in the database, an action causing a record to be deleted from the database, an action determining a result of a condition, an action causing at least one specific action to be performed, in an iterative manner, on each item in a set of items, or an action causing processing of at least a portion of the first sequence of operations to pause until a specific event occurs (Mukkamala Figs. 1-20; [0022], the device application designer tool employs a code generation pattern for building platform-specific applications based on a data model corresponding to a selected target platform; respective data models for a plurality of mobile device platforms are defined as a respective plurality of extensible markup language (XML) files; a data model corresponding to the data model for the BLACKBERRY/Research in Motion (RIM) platform can include XML code indicating, operational characteristics of the BLACKBERRY/RIM platform, pre-defined application screens for the BLACKBERRY/RIM platform, specific BLACKBERRY devices supported by the BLACKBERRY/RIM; and default input controls for each of the BLACKBERRY devices supported by the BLACKBERRY/RIM platform; [0030], system variables for platforms 164 and mobile devices 160 are stored in data store 130 for use by device application designer 124; [0044], pre-defined screens can be dragged and dropped from the palette onto a flow design `canvas` within device application designer 124; in a UI in device application designer 124, a developer can add controls and actions to the screens of mobile application 168; [0045], in step 308, additional connections are created between screens within mobile application 168; in a flow design page within device application designer 124, a selection of a connection type from a set or palette of connection types is made; in this step, a developer can, using an input device, select a source screen and drag to connect it to a target screen; connections between screens created in step 306 will not work until they are used in an action attached to a menu, button, or until another control is selected; a UI displays a connection line between screens that are connected in this step; [0047], in step 312, controls and their corresponding control events are added to the application screens added in step 306; a screen design palette is used to add controls to mobile device application screens; a menu, button, or other controls for the connections between screens are selected; control events, or event hooks include, but are not limited to, those shown in Table 1; onload - Event is called in response to loading the control is loaded; in, in an email/PIM mobile application, an inbox button may be edited to show the button as an envelope icon with a number indicating the number of unread mail before the button is displayed; onClick - Event is called in response to detecting that a control has been acted upon; this may be used for showing tool tip (i.e., interactive, context-aware help), or expanding a table cell/row to show additional information for the cell/row (i.e., to show additional contact information when a user navigates to a contact record in an address book); onSelectionChange - Event called when a selection of a table or list detail is detected; this event can be used for enabling or disabling menu items, activating phone actions, etc; [0081], FIGS. 18 and 19 depict a flow design interface 1800; FIGS. 18 and 19 are described with continued to the embodiment illustrated in FIG. 16; as illustrated in FIG. 18, palette 1600 of screens can be used to select application screens from a set of default, stock screens 1610, and custom screens 1820; pre-defined stock screens 1610 can be dragged and dropped from palette 1600 onto flow design `canvas` 1840 within flow design interface 1800; flow design interface 1800 can be used to visually design the flow for application 168; [0082-0083], connections 1810 between screens created in flow design interface 1800 will not work until they are used in an action attached to a menu, button, or another control is selected)

Regarding claim 18, Mukkamala teaches all the limitations of claim 17, further comprising:
wherein the set of first graphical control elements includes at least one of: a type of the first graphical control elements associated with the action causing the value to be read from the database, a type of the first graphical control elements associated with the action causing the value to be written to the database, a type of the first graphical control elements associated with the action causing the record to be created in the database, a type of the first graphical control elements associated with the action causing the record to be deleted from the database, a type of the first graphical control elements associated with the action determining the result of the condition, a type of first graphical control elements associated with the action causing the at least one specific action to be performed, in the iterative manner, on the each item in the set of items, or a type of the first graphical control elements associated with the action causing processing of the at least the portion of the first sequence of operations to pause until the specific event occurs (Mukkamala Figs. 1-20; [0022], the device application designer tool employs a code generation pattern for building platform-specific applications based on a data model corresponding to a selected target platform; respective data models for a plurality of mobile device platforms are defined as a respective plurality of extensible markup language (XML) files; a data model corresponding to the data model for the BLACKBERRY/Research in Motion (RIM) platform can include XML code indicating, operational characteristics of the BLACKBERRY/RIM platform, pre-defined application screens for the BLACKBERRY/RIM platform, specific BLACKBERRY devices supported by the BLACKBERRY/RIM; and default input controls for each of the BLACKBERRY devices supported by the BLACKBERRY/RIM platform; [0030], system variables for platforms 164 and mobile devices 160 are stored in data store 130 for use by device application designer 124; [0044], pre-defined screens can be dragged and dropped from the palette onto a flow design `canvas` within device application designer 124; in a UI in device application designer 124, a developer can add controls and actions to the screens of mobile application 168; [0045], in step 308, additional connections are created between screens within mobile application 168; in a flow design page within device application designer 124, a selection of a connection type from a set or palette of connection types is made; in this step, a developer can, using an input device, select a source screen and drag to connect it to a target screen; connections between screens created in step 306 will not work until they are used in an action attached to a menu, button, or until another control is selected; a UI displays a connection line between screens that are connected in this step; [0047], in step 312, controls and their corresponding control events are added to the application screens added in step 306; a screen design palette is used to add controls to mobile device application screens; a menu, button, or other controls for the connections between screens are selected; control events, or event hooks include, but are not limited to, those shown in Table 1; onload - Event is called in response to loading the control is loaded; in, in an email/PIM mobile application, an inbox button may be edited to show the button as an envelope icon with a number indicating the number of unread mail before the button is displayed; onClick - Event is called in response to detecting that a control has been acted upon; this may be used for showing tool tip (i.e., interactive, context-aware help), or expanding a table cell/row to show additional information for the cell/row (i.e., to show additional contact information when a user navigates to a contact record in an address book); onSelectionChange - Event called when a selection of a table or list detail is detected; this event can be used for enabling or disabling menu items, activating phone actions, etc; [0081], FIGS. 18 and 19 depict a flow design interface 1800; FIGS. 18 and 19 are described with continued to the embodiment illustrated in FIG. 16; as illustrated in FIG. 18, palette 1600 of screens can be used to select application screens from a set of default, stock screens 1610, and custom screens 1820; pre-defined stock screens 1610 can be dragged and dropped from palette 1600 onto flow design `canvas` 1840 within flow design interface 1800; flow design interface 1800 can be used to visually design the flow for application 168; [0082-0083], connections 1810 between screens created in flow design interface 1800 will not work until they are used in an action attached to a menu, button, or another control is selected)

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 6, 19, and 20.  Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tu (US 20030009741 A1) see Figs. 1-4 and [0018-0030].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN T REPSHER III/           Primary Examiner, Art Unit 2143